Citation Nr: 0936335	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-32 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of forfeiture of the right to VA 
benefits previously declared against the appellant.


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from May 1946 to July 1950.  
He died in November 2005.  The appellant is his spouse and 
seeks to have her forfeiture of VA benefits revoked.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant and J.B. testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in July 2008.


FINDINGS OF FACT

1.  In a September 1993 forfeiture decision, the Director, 
Compensation and Pension Service, of the Veterans Benefits 
Administration, declared the appellant to have forfeited all 
rights, claims, and benefits to which she might otherwise be 
entitled under laws administered by VA, except insurance 
benefits.

2.  The appellant was notified of the forfeiture decision and 
of her appellate rights with regard to that decision; she did 
not perfect an appeal of that decision.  The decision became 
final.

3.  The additional evidence received since the September 1993 
decision is not cumulative or redundant of evidence 
previously considered and, by itself or when considered with 
previous evidence, does relate to an unestablished fact and 
raises a reasonable possibility of substantiating the claim.

4.  The appellant knowingly and willingly participated in a 
scheme to obtain VA benefits greater than she was entitled to 
by means of altered veterans' benefits checks and in 
assisting another individual to do the same.  

5.  The appellant's act of fraud is established beyond a 
reasonable doubt and causes her to forfeit all rights, 
claims, and benefits under all laws administered by VA 
(except laws relating to insurance benefits).


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previous 
determination of forfeiture of the right to VA benefits 
declared against the appellant has been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  The appellant knowingly participated in a scheme to 
obtain cash benefits from altered veterans benefits checks, 
has made false statements under oath, and assisted another 
individual to commit fraud and has, thereby, forfeited all 
rights and claims to benefits administered by the VA except 
insurance benefits.  38 U.S.C.A. § 6103(a) (West 2002); 38 
C.F.R. §§ 3.901, 3.905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from May 1946 to July 1950.  
He was granted service connection for pulmonary tuberculosis 
by way of a rating decision dated in March 1963.  His 
disability rating was increased to 100 percent by way of a 
rating decision dated in July 1963.  The effective date for 
the 100 percent rating was from September 5, 1962.  The 100 
percent rating remained in effect throughout the Veteran's 
lifetime.  

The Veteran submitted evidence of his marriage to the 
appellant in February 1965.  The documentation established 
their marriage as of October 1963.  

The RO received an allegation from A.P. that the Veteran's 
benefits check was altered from $1,028.50 to $2,028.50.  A.P. 
was a money changer.  The information was reported on a 
request for a field examination dated February 19, 1992.  It 
was noted that the Veteran was bedridden and that his wife 
negotiated his checks for him.  There was a question of 
whether the Veteran was considered competent to handle his 
funds.

A Report of Field Examination (RFE) was submitted on February 
25, 1992.  The examiner noted he had attempted to contact the 
Veteran at his recorded address but learned the Veteran was 
no longer at the address.  A neighbor advised that the 
Veteran had moved in 1989 or 1990.  The neighbor further 
advised that the Veteran's wife [the appellant] sometimes 
came by to see if there was any mail for her or the Veteran.  
The neighbor said that she did not think the Veteran received 
checks at the old address but that they were sent to the post 
office in Manila.  

The examiner reported that he checked the Veteran's claims 
folder and noted multiple changes of address on record for 
1991.  He stated most of these were suspected as being 
addresses of people granting loans to veterans and widow 
pensioners of VA.  He recommended that, in view of the 
numerous addresses in the claims folder, and a lack of a 
specific means of contacting the Veteran, the Veteran's 
benefits be suspended until VA was contacted by him or his 
spouse.

A second RFE, dated in April 1992, noted that the appellant 
came to the RO in Manila to inquire about the Veteran's 
benefits checks.  She provided information on their current 
address.  The examiner contacted the Veteran at his address 
and obtained a deposition in April 1992.  The Veteran 
informed that, once he had moved from his previous address, 
his check would go to the post office.  He would go there to 
pick it up.  However, he had suffered a hip injury in 
September 1991 and had not been able to pick up his check.  
His wife would pick up the check and bring it to him to be 
endorsed.  She would cash the check and disburse the funds.  
He said he was aware of where the money was used.  The 
Veteran said he was not familiar with A.P., the money 
changer.  He was asked where his wife cashed his check and he 
said she used a money changer.  He did not know the owner of 
the shop but said his wife might know the owner.  

The Veteran was asked if there were times when any problems 
arose with his check.  He said that in December 1991 an 
employee from the money changer shop came over after the 
check for November 1991 was cashed.  The employee said that 
the check amount was altered.  The Veteran explained that his 
wife was introduced to this employee and told that he changed 
checks at a higher rate.  The Veteran said his check was 
changed from $1,028.50 to $2,028.50.  He suspected that the 
employee himself did the alteration.  He further stated that 
he did not receive anything more than his normal VA amount of 
$1,028.50.  The employee no longer worked at the money 
changer.  The Veteran assured the examiner that he was not 
suffering from any physical or mental ailment that prevented 
him from handling his funds in a wise and prudent manner.

A Report of Contact, dated April 22, 1992, associated with 
the claims folder notes that the appellant contacted the RO 
and asked for expeditious action on processing checks for 
March and April.  She reported that they had exhausted their 
savings in paying for the enrollment of their children and 
needed the funds for family support and maintenance.

The next item of evidence of record is the results of a RFE 
dated March 4, 1993.  Information on the report indicates it 
was originated based on information from an employee of the 
Union Bank of the Philippines (Union Bank) that notified the 
RO that Treasury checks used to pay VA benefits were being 
altered.  The RFE noted that two individuals were interviewed 
in March 1993, the appellant and P.R.  P.R. was the widow of 
a Veteran.  She received monthly pension benefits.  She said 
she picked up her check from the post office and would cash 
it.  She said she cashed her check at various places 
involving people that would buy checks.  P.R. was asked where 
she cashed her checks in 1992.  She said that she deposited 
checks at the Union Bank three or four times.  She said she 
used the bank on the advice of the appellant.  She had met 
her previously in 1990 but again at the post office in 1992.  
She told the appellant about her financial problems and the 
appellant said she could help but that P.R. would have to 
open an account at the Union Bank.  

P.R. said she opened the account and met with the appellant.  
The appellant took her passbook from her and advised her to 
bring the appellant her benefit check as soon as she received 
it.  P.R. said she provided the appellant with her January 
1992 check.  She said the appellant had it for about one week 
and returned it to her.  P.R. said she noticed that the 
amount had been increased from $413 to $1,413.  She said she 
deposited the check at appellant's instruction.  She said she 
met with the appellant who took her passbook again.  The 
appellant came to the house about a week later and told her 
to withdraw the amount deposited.  P.R. said she withdrew the 
higher amount and gave the money to the appellant.  She said 
the appellant gave her the equivalent amount in pesos for her 
$413 plus another 5,000 pesos.  She repeated that this 
process occurred three to four times in 1992.

She said that the appellant still had her passbook.  She said 
she borrowed money in October 1992 and owed the appellant 
10,000 pesos.  She said she was able to pay back the money 
but forgot to get her passbook.  She said she had not 
deposited any altered checks in 1993, only in 1992.  The 
examiner showed P.R. checks for April, May, and June 1992.  
All had been altered to show an amount of $1,413 and all were 
endorsed to Union Bank.  P.R. admitted she had endorsed the 
checks.  P.R. swore to the contents of the deposition and 
signed it on March 3, 1993.

The appellant was interviewed by the same VA examiner, also 
on March 3, 1993.  She stated that she would pick up the 
Veteran's check from the post office, he would endorse it, 
and she would cash it.  She said that, prior to January 1992; 
she used a local money changer she had met at the main post 
office in Manila.  The appellant said she deposited the 
Veteran's check in Union Bank in 1992.  She said she 
deposited the check at the bank because she wanted to open a 
savings account.  She said she was approached by a bank 
employee, B.V., described as the bank manager.  She said B.V. 
asked her if she wanted to make extra money.  He explained 
that there were many VA pensioners that deposited their 
checks at the bank with an altered amount.  He told her he 
would take care of everything if she agreed.  The appellant 
said she told B.V. that she would think it over.

The appellant returned to the bank several days later to 
check on whether the deposited check had cleared.  She said 
she was surprised to learn that $2,080.50 was in the account, 
$1,000 more than the face amount of the benefits check.  She 
said she approached B.V. and he gave her the peso equivalent 
of the $1,028.50 plus another 12,000 pesos for her share of 
the extra $1,000 of the altered check.  The examiner asked 
how many times this activity occurred.  The appellant said 
this occurred for the months of February and March 1992.  She 
believed the amounts of each check were altered and she 
received "50%" of the amount above the true value of the 
checks.  

The appellant said the April 1992 check was suspended until 
she was notified by a VA investigator.  She picked up the 
check at the VA office.  She cashed this check with a money 
changer at the post office.  The appellant said she gave the 
May 1992 check to B.V.  She then visited him and learned that 
the amount had been altered from $1,028.50 to $6,028.50.  She 
said that he gave her 73,000 pesos as her share of the $5,000 
that was added to the original amount.  The appellant said 
that she cashed the June 1992 check with a money changer.  
She stated that "I did not gave [sic] it to [B.V.] because I 
flet [sic] I am being cheated and that he is getting the 
biggest share."  The appellant said she next saw B.V. in 
November 1992 to deposit the Veteran's check for October 
1992.  B.V. told her to leave the check with him.  She 
returned several days later and found that her account had 
been credited with $11,028.50.  She met B.V. and he told her 
that she could not withdraw the amount unless she agreed to 
taking one-third and leaving the rest to him.  She said she 
would not agree.  The appellant also said she was not able to 
even get the $1,028.50 value for the Veteran's October 1992 
check.  

The appellant said that B.V. still had her passbook.  The 
examiner asked her if she knew of any other VA pensioners 
that were involved in this illegal activity with B.V.  The 
appellant said that she had brought P.R. to meet B.V.  The 
appellant said P.R. was her friend.  She said that she had 
learned that P.R.'s check had also been altered and that she 
was given 5,000 pesos for her share of the amount added to 
her check.  The appellant said B.V. told her that there were 
several other VA pensioners involved in his illegal 
activities.

The appellant was asked if she was contacted by B.V. after 
November 1992.  She said that he came by her house in mid-
February 1993.  She said her daughter told him she was not at 
home.  The appellant explained that she did not want to be 
involved with him any longer.  A couple of days later, an 
employee of the bank told her that B.V. wanted to see her and 
she met with B.V.  He told her that she could withdraw the 
$11,028.50 if she agreed to give him half of the money.  The 
appellant said she would not agree and left the bank.  

The appellant was asked if she knew who was altering the 
checks.  She said she did not know and that B.V. would be the 
only person that could answer the question.  The appellant 
swore to the truth of the deposition and signed it with the 
examiner as her witness.

In the RFE the examiner noted that he had asked the appellant 
if the Veteran was privy to the transactions between herself 
and B.V.  The appellant claimed that the Veteran had no 
knowledge of the transactions.  

Included with the deposition were copies of three U. S. 
Treasury checks payable to the Veteran.  The first check, 
dated in February 1992, showed an amount payable of 
$2,028.50.  The second check, dated in March 1992, was in the 
same amount.  The third check was dated in June 1992 and had 
an amount payable of $6,028.50.  All three checks had a 
signature purported to be the Veteran's and all three checks 
were stamped as cashed at the Union Bank.  The Board notes 
that the amounts payable were all in typed characters and it 
was not possible, given the copies, to discern any alteration 
of the checks.

Associated with the claims folder is an undated Report of 
Contact that recorded contact with a vice president of Union 
Bank.  The individual reported that the checks of P.R. and 
the Veteran were being altered.  This appears to be the 
genesis of the field examination noted above.  

The RO issued a Proposed Administrative Decision in March 
1993.  The decision reviewed the results of the RFE and 
summarized the evidence of the appellant's involvement in 
cashing checks for more than their legal amount.  The 
decision also noted that the appellant received proceeds of 
the above the legal amounts of the checks.  The decision 
further noted the appellant's involvement with P.R. and 
introducing her to B.V. and sharing in the illegal profits 
from P.R.'s altered checks.  The appellant was noted to have 
received illegal profits from three to four checks in this 
regard.  It was also noted that the appellant claimed the 
Veteran knew nothing of her activities.  The decision 
determined that the appellant knowingly and willingly 
committed fraud in cashing the checks and keeping the illegal 
profits.  The decision further determined that she convinced 
P.R. to be a part of the scheme.  The decision held that the 
appellant knowingly and, with intention to secure undue 
benefits, committed a false and fraudulent act in the cashing 
of the checks.  It was recommended that she be charged with 
possible violation of 38 U.S.C.A. § 6103 on the proposed 
decision to submit for consideration of forfeiture of future 
benefits.

There is another Report of Contact, dated March 29, 1993.  
The Veteran was advised by VA investigators of the results of 
the investigation into the altered checks.  He was further 
advised that repetition of the same offense by his wife may 
result in the forfeiture of his VA benefits.  The Veteran 
signed the form with one of the investigators as a witness.

The RO provided written notice of the Proposed Administrative 
Decision to the appellant on April 1, 1993.  The letter noted 
that it was proposed to charge her with violation of 
38 U.S.C.A. § 6103 for her conduct involving the cashing of 
altered checks and receiving the illegal proceeds and for her 
conduct involving P.R.  The letter cited to the statutory 
provision.  The appellant was informed that the Veteran would 
continue to receive his benefits but her rights to future 
benefits would be forfeited.  This meant that she would lose 
all rights to any gratuitous VA benefits in the future.  

The appellant was advised of the opportunity to disagree with 
the determination and to present evidence on her behalf.  She 
was told she had 60 days to do so.  She was also informed of 
the right to have a hearing in her case.  Finally, she was 
told that a final decision would be made at the end of the 60 
day period as to whether her case would be submitted to the 
Director, Compensation and Pension (C&P) Service in 
Washington, D.C.  

The appellant submitted a response in June 1993.  The 
appellant related the following, absent the heading and 
signature:

This is in connection regarding the 
matter of encashment of my husband 
Veterans check that has been 
revealed in me.  But fortunately, 
this alteration of check has been 
proposed by me of Bank Manger (Mr. 
[B.B]) but first I'm not agree with 
that so did not stop convincing me 
until I decided to his proposal and 
he tell that it will not cause some 
problem as much as we stick to an 
agreement.  Until that time I 
deposit my husband check with that 
said amount.  He did not allow me to 
withdraw such amount with no reason 
to interrupt it.  So with this 
argument I decided not to withdraw 
the money.  But honestly, this 
alteration of check and convincing 
some widow to do this has been 
proposed by that person that I've 
told earlier.  I'm not guilty with 
this coz its not my job that I'm one 
of the victim of this matter.  With 
this explanation of mine.  I hope 
you will now understand or got my 
point.

Your immediate action in this matter 
is highly appreciated.

Statement from appellant received June 4, 1993.  

The RO issued a Final Administrative Decision in July 1993.  
The decision said that the evidence and facts of the Proposed 
Administrative Decision of March 1993 were incorporated 
herein.  The same was said of the discussion from the earlier 
decision.  The Final Administrative Decision noted that no 
new and material evidence had been presented by the 
appellant.  The conclusion was that the evidence was 
sufficient to warrant submission of the case for 
consideration of forfeiture for fraud under 38 U.S.C.A. 
§ 6103(a).  

The RO referred the case to the Director, C&P Service for 
action in August 1993.  The appellant was advised of this 
fact that same month.

The Director, C&P Service issued a forfeiture decision in the 
case in September 1993.  The decision noted that the Veteran 
was in receipt of 100 percent disability payments.  The 
findings of the March 1993 RFE were set forth.  The several 
altered checks, and the amounts, were noted.  It was also 
noted that the appellant received illegal profits from the 
altered checks.  Further, her actions in helping P.R. engage 
in the same behavior were noted.  The procedural history of 
the case at the RO was noted as well.  The decision held that 
the evidence clearly showed that the appellant engaged in a 
scheme to obtain additional monies by having the Veteran's 
disability checks altered.  This constituted fraud.  It was 
concluded that she knowingly, intentionally, and deliberately 
was involved in a fraudulent scheme to obtain additional 
monies to which she was not entitled.  The appellant was 
found to have forfeited her right to any benefits from VA, 
except laws pertaining to insurance benefits.

The decision was provided to the appellant, by way of a 
letter dated September 27, 1993.  The appellant was afforded 
her appellate rights at that time.  The appellant did not 
appeal the determination and it became final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993).  As a result, the revocation of forfeiture of 
the right to VA benefits previously declared against the 
appellant may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008); see Trilles v. West, 13 Vet. App. 314, 323 
(2000) (Pertinent regulations authorize revoking a forfeiture 
declaration on the basis of new and material evidence).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant submitted a claim for entitlement to Dependency 
and Indemnity Compensation (DIC) in December 2005.  She 
submitted evidence of the Veteran's death in November 2005.  
The evidence associated with the claims folder subsequent to 
the September 1993 forfeiture decision includes a Report of 
Contact dated in January 1994, RFEs dated in February 1994, 
March 1994, October 1994, and January 1995, various Request 
for Approval of School Attendance claims, requests from the 
Veteran for certification of monthly benefit amount in the 
years 1998 to 2005, rating decisions dated in May 1994 and 
May 2005, letter from creditors attempting to attach 
Veteran's VA benefits in October 2005, VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation If Applicable) submitted by 
three of the Veteran and appellant's children in April 2006, 
rating decision dated in June 2006, letter from an attorney 
seeking payment of burial expenses in May 2006, decision of 
the Republic of the Philippines, Regional Trial Court (RTC), 
National Capital Judicial Region, Branch 151 dated in August 
2000, and received in November 2006, rating decision dated in 
November 2006, statements from the appellant, transcript of 
Travel Board hearing of July 2008.

All of the evidence is new to the record.  The school 
attendance claims, DIC claims, and rating decisions of 1994, 
2005, and 2006 are not relevant to the issue on appeal.  The 
claims are for education benefits for dependent children and 
the rating decisions address claims during the Veteran's 
lifetime or the awarding of benefits to dependent children 
after his death.  They do not contain any evidence material 
to the issue of forfeiture of benefits by the appellant.  The 
same is true of the multiple requests from the Veteran asking 
that the RO certify his monthly benefit amount.  They are 
not, standing alone, material to the issue on appeal.  The 
letters, and the RO's responses, related strictly to the 
benefit amount.

The creditor claim and letter from the attorney seeking 
payment of burial benefits are not material.  They relate to 
circumstances where individuals sought to gain access to the 
Veteran's benefits to pay debts owed by the Veteran and the 
appellant, or by the appellant.  

The RFEs of February and October 1994 and January 1995 are 
not directly material to the issue on appeal.  The RFEs, and 
the January 1994 Report of Contact, do reflect that the 
Veteran was investigated to determine if he was living at the 
address he alleged and why he provided the address to VA.  He 
was also investigated based on an anonymous call that he had 
died.  

The RFE of March 1994 is material in that the appellant gave 
a sworn deposition as part of the investigation conducted at 
that time.  She acknowledged that she was previously 
investigated concerning altered U. S. Treasury checks.  She 
also acknowledged that she was informed of the forfeiture of 
her benefit should she become a widow.  She said she was 
given several days to make an appeal of the decision but 
decided not to appeal because she did not have a lawyer.  

The decision from the RTC is material.  Based on the contents 
of the decision, the Veteran and the appellant were 
prosecuted for estafa through falsification of a commercial 
document.  In short, they were prosecuted for two altered VA 
benefit checks.  This comprised one check for $2,028.50 and 
one check for $6,028.50.  The decision held that the Veteran 
and appellant received the equivalent of 209,000 pesos by 
depositing the checks and withdrawing the funds.  The 
decision listed the testimony of two individuals, B.B. and 
G.S. and 11 separate items of evidence, to include copies of 
Treasury checks and bank deposit slips.  The decision noted 
that the Veteran and the appellant failed to appear for their 
hearing and failed to file their formal offer of evidence.  
The decision noted that the evidence showed the deposit of 
$2,028.50 on March 4, 1992, and a deposit of $6,028.50 on 
June 4, 1992.  The evidence showed that the checks, referred 
to as Treasury warrants, were cleared through Citibank.  
However, Citibank reported that each check should have only 
been in the amount of $1,028.50.  A demand letter was sent to 
the Veteran and appellant with no response.  

The decision further noted that the Veteran and the appellant 
denied the accusation against them - that they falsified the 
checks.  They told the court that the checks were in the 
correct amount when they received them and deposited them.  
Aside from the two checks cited in the decision, they made 
subsequent deposits with the same bank.  The last deposit was 
in the month of November 1992.  The Veteran and appellant 
were not able to withdraw the amount covered by the check 
because the bank informed them it would take a year to clear 
the check.  It was reported that the Veteran and the 
appellant had a balance of 263,000 pesos with the bank as of 
July 1998 that they were not able to withdraw.  

The decision went on to say:

From the evidence adduced, the court 
is of the belief that the 
prosecution failed to establish the 
quantum of evidence necessary for 
the conviction of the herein 
accused.  While the defense of the 
accused is not that that strong, the 
evidence for the prosecution appears 
to be weak and in such a situation, 
the accused would be entitled to an 
acquittal (citation omitted).  In 
the first place, the prosecution did 
not produce in evidence the original 
of the Treasury Warrants which were 
allegedly altered.  The Court was 
not given the least chance of 
examining the same.  What was 
presented were photocopies of the 
documents wherein the determination 
of whether alteration did exist 
cannot be made.  The prosecution 
merely relied on the correspondence 
made between [the] US Treasury 
Department, Citibank and Union Bank.  
While it maybe said that the 
originals of the subject treasury 
warrants are in the custody of the 
US Department of the Treasury, the 
Court cannot see any reason why the 
prosecution did not make any 
representation with said office for 
the production of these documents.  
It can be coursed through the other 
departments or agencies of our 
government.  

RTC decision, August 2000, pages 4-5.  The decision also 
noted that the Veteran and the appellant continued to make 
deposits with Union Bank up to January 1993.  This was felt 
to be significant by the court because they did not flee 
after making the other deposits.  It was also considered 
significant that they had 263,000 pesos deposited with Union 
Bank.  The decision went on to say:

The Court, therefore, is convinced 
that the herein accused were not in 
any manner privy to the alteration 
alluded to by the prosecution.  The 
instant case provided for another 
occasion [sic] to apply the time-
honored principle in criminal law on 
constitutional presumption of 
innocence.  As repeatedly held by 
the Honorable Supreme Court, an 
accused is presumed innocent until 
the contrary is proven and in order 
to overcome said presumption, 
nothing but proof beyond reasonable 
doubt must be established by the 
prosecution.  Unless the prosecution 
discharges that burden, the accused 
need not even offer evidence in his 
behalf.  He would be entitled to an 
acquittal.

RTC decision, August 2000, page 5.  Despite the acquittal on 
the criminal charges of being involved in altering the 
checks, the court found that the Veteran and the appellant 
were liable for amounts paid to them above the $1,028.50 
value of each check.  The decision said that the evidence 
established that that amount was the proper amount for the 
checks that were deposited.  They were required to "return 
what they received which was not legally theirs."  (RTC 
decision, p.6).  The final holdings of the decision were that 
the Veteran and the appellant were acquitted because the 
prosecution failed to prove their guilt beyond reasonable 
doubt and that they were civilly liable for the sum of 
156,000 pesos, plus interest calculated at the rate of 12 
percent per annum from January 18, 1993.

The RTC decision is material because it relates directly to 
whether the appellant committed fraud in the altering, 
cashing, and/or receiving of illegal benefits in 1992.  

The Appellant testified at a Travel Board hearing in July 
2008.  She denied any responsibility in the altering, or even 
cashing of the Veteran's checks in 1992.  She claimed that 
the Veteran and his attorney were entirely responsible.  She 
said the Veteran's attorney told her to tell the VA examiner 
that she was the one that cashed the checks.  She claimed to 
not even know the amount of the Veteran's benefits at the 
time.  She told the VA investigator what she did in order to 
protect the Veteran.  She further testified that she had no 
idea that they received more money than what they were 
entitled to.  The appellant said it was not until 2002, when 
she was informed by her children, that she was aware of how 
much money the Veteran received.  

The appellant's testimony is also material in that it 
provides an entirely different position on her part as to the 
events in 1992.  She claims to have had no involvement in the 
scheme and places all of the blame on the Veteran and his 
attorney.  In combination with the decision from the RTC 
there is sufficient new and material evidence to warrant 
reopening the appellant's claim.  

II.  Analysis

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary 
(except laws pertaining to insurance benefits) shall forfeit 
all rights, claims, and benefits under all laws administered 
by the Secretary (except laws pertaining to insurance 
benefits).  38 U.S.C.A. § 6103(a) (West 2002).  Fraud is 
defined as an act committed in perpetration of one of the 
above-listed actions.  38 C.F.R. § 3.901 (2008).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a beyond a reasonable doubt standard to declare a forfeiture.  
See Trilles, 13 Vet. App. at 318.  The determination of 
whether the appellant knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  Macarubbo v. Gober, 10 
Vet. App. 388 (1997).

The evidence in this case establishes that the appellant 
participated in a scheme to obtain money from altered VA 
benefit checks in 1992.  She knowingly and willfully did so.  
The appellant also assisted another individual in 
participating in a similar scheme and obtained additional 
monetary benefits from those actions.  As the ensuing 
discussion will show, this is established beyond a reasonable 
doubt.

In her testimony of July 2008 the appellant disavowed any 
involvement in the altered checks, their cashing, or even 
knowing the amounts of the Veteran's benefits or amounts 
received from the cashing of the checks.  She did candidly 
admit that she lied during the field examination in order to 
protect the Veteran.  She stated she was not aware of the 
amounts of the Veteran's benefits until 2002.

The evidence of record shows that information was received at 
the RO that related as to whether the Veteran was competent 
to manage his funds in February 1992.  A money changer 
provided evidence that the appellant negotiated the benefit 
checks.  The Veteran was said to be bedridden.  The money 
changer stated that the Veteran's check had been altered from 
$1,028.50 to $2,028.50.

A field examination was conducted to locate the Veteran at 
the address he had provided.  However, he had not been at 
that address for several years.  His payments were stopped 
because he could not be located.  The April 1992 RFE included 
a sworn statement from the Veteran wherein he stated the 
appellant would pick up his check, he would endorse it, and 
she would cash it.  He had injured his hip in September 1991 
and had been unable to pick up his checks.  The appellant 
handled the disbursement of the check and kept the Veteran 
informed.  He acknowledged his November 1991 check was 
altered but said neither he nor the appellant were involved.  
They did not receive any money above his benefit amount.  

This RFE was initiated because the appellant came to the RO 
to inquire about the Veteran's benefits since payments had 
been stopped.  The April 22, 1992, Report of Contact from her 
shows that she asked for expeditious action on the March 1992 
check and even April 1992 check if possible.  This shows her 
direct involvement in knowing of the Veteran's benefits and 
whether his checks were received or not.  It also shows that 
she was involved in the disbursement of funds for the family.  

The March 1993 RFE is very damning evidence.  The appellant 
provided detailed evidence, by way of her sworn deposition, 
that she was actively involved in the handling of the 
Veteran's checks, to include receiving them, depositing them, 
and receiving the proceeds of the deposits.  The appellant 
noted how she had been informed by VA that the Veteran's 
check should be picked up at the RO and that she did that.  
She described the relationship with the bank manager and how 
she received the extra money, over and above the legal amount 
of the benefit checks.  She stated that she cashed a June 
1992 check with a money changer because she felt she was 
being cheated in the arrangement with the bank manager.  [The 
copy of the actual check shows it was deposited with and 
cashed by Union Bank, contrary to the appellant's statement].  
The appellant never denied receiving amounts in excess of 
what the Veteran was entitled to.  Moreover, the appellant 
did not deny introducing P.R. to the bank manager.  She was 
also aware that P.R. had had her checks altered and received 
money in excess of what she was entitled to.

The sworn statement from P.R. shows that the appellant did 
introduce her to the bank manager in order to participate in 
the altered check scheme.  P.R. admitted to receiving illegal 
money from the altered checks, an admission of her 
involvement in committing fraud.  She further directly 
implicated the appellant by stating the appellant received a 
share of the excess amount paid to P.R. and that the 
appellant was aware of P.R. receiving VA benefits she was not 
legally entitled to receive.

In her statement in response to the Proposed Administrative 
Decision the appellant did not dispute receipt of at least a 
portion of the extra amount of the altered checks.  She 
admitted to agreeing with the bank manager's proposal because 
he had told her it would not cause a problem as long as they 
stuck to the agreement.  

The January 1994 Report of Contact arose out of concern of a 
change of address submitted by the Veteran.  The Veteran had 
reported multiple changes of address.  He was told that if a 
check was made on this address and he was not living there, 
his payments would be suspended.  The Veteran said that his 
son owned the address.  The Report of Contact also noted that 
another widow beneficiary was interviewed because she had 
requested a change of address for her benefits using the same 
address.  She claimed her son owned the house.  

The February 1994 RFE determined that the address provided by 
the Veteran did not exist.  A similar address was explored 
but it was determined that the Veteran did not own that house 
and was not known by the owner of the house.  The VA examiner 
suspected that the Veteran's check may be being picked by 
either a loan shark or fixer.  It was recommended his 
payments be suspended until he could explain why he had to 
change his address.  Clearly there was deceit involved in the 
selection of this "address" by both parties.

The Veteran and the appellant were interviewed as part of the 
RFE of March 1994.  The Veteran explained that his change of 
address was related to his intent to purchase a house and 
lot.  He said he and his wife had visited the property.  He 
was asked if knew the widow referenced in the January 1994 
Report of Contact.  He said she was a friend of the 
appellant.  

In her statement, the appellant acknowledged that she had 
been investigated for altered Treasury Warrants.  She also 
acknowledged that she had been "informed about the 
forfeiture of my benefit should I become a widow."  She said 
she had not appealed the decision.  She did not make any 
statements regarding her innocence.  In then current matter, 
the appellant provided the financial details involving a 
potential purchase of a house.  She also said that she had 
borrowed 10,000 pesos from an individual involved in the 
potential purchase.  The evidence shows the appellant was 
aware of the financial status of her family, and to a great 
extent.  

The Veteran began requesting confirmation of his benefit 
amount, essentially on an annual basis, beginning in 1994.  
The RO provided the information in response to each request.  
The Veteran made a request for a copy of his DD 214 in August 
1998.  The request is annotated by the appellant that she 
received the requested copy that same month.

In August 1999, the Veteran informed the RO that the 
appellant could receive the information regarding his current 
rate certification.  The RO responded that same month.  The 
letter was addressed to the Veteran.  He provided the same 
authorization for his wife to receive the information 
requested for the years 2000 to 2005.  Appropriate responses 
were made by the RO to supply the information.  Although the 
submissions from the Veteran do not directly show that the 
appellant actually received the information regarding the 
amount of his benefits, it is reasonable to conclude that she 
did.  He made a specific point of authorizing her to receive 
the information about his benefits.  

The acquittal of criminal charges in this case does not 
establish that the appellant was not guilty of fraud by VA 
standards.  The only criminal charge was that the Veteran and 
the appellant altered checks.  For whatever reason, there was 
no prosecution on their receipt of the money that was paid in 
excess of the face amount of the checks.  The RTC decision 
shows that the same evidence was not considered by the court 
as by VA.  Only two checks were of evidence instead of three.  
There was no consideration of the appellant's assisting 
another person to also commit fraud.  Further there were no 
incriminating statements from the appellant considered by the 
court.  Rather, she denied involvement in the altering of the 
checks.  The decision determined that the Veteran and the 
appellant were not privy to the alteration of the checks.  
However, the court found that they had wrongfully received 
payments that they were not legally entitled to.  Payments 
that were the direct result of altered VA benefit checks.  As 
such, they were ordered to repay the amounts received above 
the face amount of the benefit checks.  Thus, the evidence 
unequivocally establishes that they received money, based on 
the Veteran's altered VA benefit checks, money that they were 
not entitled to.  

Upon review of the evidence, the Board finds that it 
establishes the appellant's involvement in a scheme to obtain 
money in excess of the face amount of the Veteran's VA 
benefit check beyond a reasonable doubt.  The evidence also 
establishes beyond a reasonable doubt that she was 
responsible for negotiating, or cashing, his checks.  There 
are independent items of evidence that establish this fact, 
contrary to her late assertions in 2008.  In addition to 
admissions from the appellant, the RTC decision also 
established that the Veteran and the appellant received money 
they were not legally entitled to.  This money was based on 
fraud committed by submitting altered checks to Union Bank or 
knowingly accepting an amount of deposit in excess of what 
the Veteran was legally entitled to.  This occurred on a 
minimum of three occasions.  

The evidence also establishes beyond a reasonable doubt that 
the appellant involved P.R. in the same scheme to receive 
money in excess of her authorized VA benefits.  P.R.'s sworn 
statement, containing an admission of fraud on her part, also 
documents the appellant's sharing in the excess money paid 
based on altered checks for P.R.'s benefits.  

The Board discounts the appellant's testimony of July 2008 in 
its entirety.  She is inherently not credible.  Her 
statements alone in 2008, laying all blame on the Veteran and 
his attorney, after the Veteran's death, cannot overcome the 
overwhelming evidence of record that shows her testimony to 
be untruthful.  The evidence establishes her knowledge of the 
Veteran's benefits long before 2002.  She was negotiating his 
checks as early as 1991 and 1992, especially once the Veteran 
injured his hip and was unable to get out.  The statement of 
P.R. shows the appellant was working with the bank manager 
and depositing the Veteran's checks in 1992.  Her knowledge 
of the family finances regarding the potential purchase of 
house in 1994 also belies her claims of not knowing anything 
about their financial status before 2002.  Further, she had 
to be aware of the illegal moneys received from the excess 
amounts paid from deposits to Union Bank as part of the 
criminal charges against her and the litigation that was 
decided in 2000.  The decision required that the she and the 
Veteran pay the money back to the bank.

Even if one were to accept the appellant's testimony as 
truthful, then the conclusion would be that the appellant 
testified under oath that she knowingly and willingly lied, 
under oath, in March 1993 in order to keep receiving VA 
benefits.  The reasons for why would not matter; only the act 
of lying in order to continue to receive benefits she and the 
Veteran were not entitled to.  That alone would establish 
fraud on her part beyond a reasonable doubt.  

In either event, the appellant's actions constitute fraud 
based on evidence that proves the fraud beyond a reasonable 
doubt.  Therefore, she must forfeit all rights, claims and 
benefits under the laws administered by the VA (except laws 
pertaining to insurance benefits).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 3.159 
(2008).

The appellant submitted her claim for DIC benefits in 
December 2005.  The RO notified her of the previous 
determination of forfeiture in March 2006.  The basis for the 
determination of forfeiture was explained.  The RO denied her 
claim in April 2006.  The denial was based on the previous 
forfeiture determination and that the appellant was not 
eligible to receive the benefits sought.  She was advised 
that she needed to submit new and material evidence.

She submitted what she described as material evidence with 
her notice of disagreement in November 2006.  This consisted 
of a copy of the RTC decision.  She perfected her appeal in 
October 2007.

The RO wrote to the appellant in December 2007.  The letter 
again set forth information regarding the prior forfeiture 
decision and how it was a bar to payment of VA benefits.  She 
was advised that the forfeiture was based on her 
participation in the scheme to obtain additional money from 
altered checks.  The letter further advised that evidence 
that would show she did not intentionally submit false and 
fraudulent evidence would warrant a reopening of her claim.

The RO re-adjudicated her case and confirmed the previous 
denial in February 2008.  The appellant was issued a 
supplemental statement of the case.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
section 3.901 or section 3.902 will not be declared until the 
person has been notified by the Regional Counsel or, in the 
Manila VA Regional Office, the Adjudication Officer, of the 
right to present a defense.  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth the following: (1) The specific charges 
against the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.

The Board finds that VA complied with all of the procedural 
provisions prior to submitting the case for a decision by C&P 
in 1993.  She was provided notice of that decision.  In 
addition, the appellant acknowledged receipt of the C&P 
forfeiture decision at the time she gave a statement as part 
of the RFE in March 1994.

In this case the appellant has been furnished with notice on 
the prior finding of forfeiture in her case.  She was advised 
of the requirement to submit new and material evidence and 
given specific notice of what the evidence must address.  The 
appellant responded by submitting evidence she believed 
demonstrated that she had not committed any wrongdoing and 
that she should be entitled to receive VA benefits.

All obtainable evidence identified by the appellant relative 
to her claim has been obtained and associated with the claims 
folder, and she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence


ORDER

Forfeiture of VA benefits invoked against the appellant under 
38 U.S.C.A. § 6103(a) for fraud was proper; the benefit 
sought on appeal is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


